DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2021 has been entered.
Claim Interpretation
The specification (e.g., see “… X-ray backscatter imaging technology is an imaging technique capable of obtaining a substance image within a certain depth under an object's surface through detecting the strength of X-ray scattering from different substances … detector system receives signals scattered back from the object and generates a depth image under the object's surface according to the signals …” in the second paragraph on pg. 1) serves as a glossary (MPEP § 2111.01) for the claim term “stereo image”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2017/0023696) in view of Kostrzewski et al. (US 2011/0221767).
	In regard to claim 1, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  The newly added limitation “status of sticking” appears to be a disclosed intended handheld use of the claimed apparatus (e.g., see “… When a user ” in the last paragraph on pg. 7).  Thus, “the receiving surface of the radiation detector is in a status of sticking to the surface of an object under inspection during a scanning process” was not given any patentable weight since the scanning process does not appear to impose any additional structural limitations on the claimed apparatus.  It should be noted that a similar limitation was given patentable weight in method claim 7.  Further, Morton discloses a portable backscatter imaging inspection apparatus, comprising:
(a) an X-ray source (e.g., see “… X-ray tube 440 …” in Fig. 4, and paragraph 182);
(b) a rotating modulation mechanism (e.g., see “… when two collimators 472, 474 are concurrently rotating, the respective first and second transmission patterns or slits 473, 477 generate or define the scanning X-ray pencil beam 445b across the surface of the object under inspection …” in Fig. 4B and paragraph 185);
(c) a radiation detector (e.g., see “… plurality of X-ray backscatter detectors 450 are positioned adjacent to and behind front surface 414 … scan data 605 produced by plurality of detectors 645 (corresponding to at least one of the detectors or detector systems mentioned in the embodiments above) …” in Fig. 4B, Fig. 6B, and paragraphs 183 and 199);
(d) a motion sensor, wherein the motion sensor is configured to collect a three dimensional (3D) motion track and scanning angles of the portable backscatter imaging inspection apparatus during a scanning process (e.g., see “… 3D gyroscope 625 and/or a 3D accelerometer 630 within the respective housings. 3D gyroscope 625 is used to track a first data stream indicative of an absolute position or pointing direction of the X-ray beam or ” in 
    PNG
    media_image1.png
    1669
    2425
    media_image1.png
    Greyscale
 and paragraph 203), wherein the motion sensor comprises an accelerometer and a gyroscope, wherein the accelerometer is used to measure a magnitude and direction of velocity and acceleration of the portable backscatter imaging inspection apparatus during the scanning process, wherein the gyroscope is configured to measure pitch, heading, and roll components of 3D rotation of the portable backscatter imaging inspection apparatus during the scanning process, and wherein 3D positions of the portable backscatter imaging inspection apparatus in various instants during the scanning process are obtained according to collaborated measurements of the accelerometer and the gyroscope to form the 3D motion track, and scanning angles of the receiving surface of the radiation detector faces toward the surface of the object under inspection in various instants e.g., “… 3D gyroscope 625 and/or a 3D accelerometer 630 within the respective housings. 3D gyroscope 625 is used to track a first data stream indicative of an absolute position or pointing direction of the X-ray beam or hand-held device in 3D space, while 3D accelerometer 630 tracks a second data stream indicative of rapid relative movements of the X-ray beam in 3D space. In accordance with an embodiment, the first and second data streams are input into and combined by processing element 650 to generate position or coordinates 640 of the X-ray beam at all times during scanning opera­tion, even in response to rapid movement of the beam or hand-held device (in embodiments described above) by the operator …” in paragraph 203);
(e) an apparatus housing, wherein the X-ray source, the rotating modulation mechanism, the radiation detector and the motion sensor are fixed disposed within the apparatus housing (e.g., see “… housing 405 …” in Fig. 4B and paragraph 181), and wherein a receiving surface of the radiation detector is located at a front end of the apparatus housing, and the radiation detector is configured to receive scatter signal data of a surface of an object under inspection to form a two dimensional (2D) image (e.g., see “… plurality of X-ray backscatter detectors 450 are positioned adjacent to and behind front surface 414 …” in Fig. 4B and paragraph 183); and
(f) a controller, wherein the controller is signaling connected to the radiation detector and the motion sensor (e.g., see “… scan data 605 produced by plurality of detectors 645 (corresponding to at least one of the detectors or detector systems mentioned in the embodiments above) is accumulated into DAQ 610 … processing element 650, such as a microprocessor or a digital signal processor (DSP), is in data communication with DAQ 610 to perform a plurality of analyses or calculations using at least scan data 605 … first and second data streams are input into and combined by processing element 650 to generate position or coordinates 640 of the X-ray beam at all times during scanning operation, even in response to rapid movement of the beam or hand-” in Fig. 6B and paragraphs 199 and 203), and is used to splice and fuse a plurality of 2D images received by the radiation detector to obtain a stereo image of the surface of the object under inspection based on information consist of the 3D motion track and the scanning angles (e.g., “… operator will sweep the X-ray beam over the object more than once causing multiple scan frames to contribute to a pixel in the image … X-ray image that wraps around the three-dimensional surface of the object under inspection. Such a three-dimensional view can help the image interpreter or operator to better identify or estimate the exact location of the anomaly or threat object, area or region …” in paragraphs 204 and 210).
While Morton also discloses that the controller is further used to perform an image correction on a scanned 2D image, according to the magnitude and direction of velocity and acceleration of the portable backscatter imaging inspection apparatus during the scanning process that are measured by the accelerometer (e.g., “… in order to ensure a quantitative image, the brightness or scan data of each pixel is corrected by the total X-ray beam dwell time at that pixel location. This dwell time is calculated over all periods that the X-ray beam is present over each active pixel …” in paragraph 204), the apparatus of Morton lacks an explicit description that the image correction comprises an image aspect ratio correction.  However, image corrections are well known in the art (e.g., see “… affine transform, a well-known transformation, that maps each frame into a given reference frame, selected from a sequence of frames corresponding to approximately one second of video. It is assumed that the video scene consists of static objects and moving objects, with the moving objects occupying significantly fewer pixels than the static fixed objects, from which camera motion is derived. The affine transformation matrix includes transformation from the reference point (x,y) into the current frame (x',y'), in the form of orthogonal matrix, representing rotation angle θ, and scale factor, s, plus translation vector: (tx, ty) …” in paragraph 63 of  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional image correction (e.g., comprising “affine transform, a well-known transformation”) for the unspecified image correction of Morton and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional image correction (e.g., comprising an image aspect ratio correction) as the unspecified image correction of Morton.
	In regard to claim 4 which is dependent on claim 1, while Morton also discloses that the controller is further used to perform an image correction on the scanned 2D image, according to the magnitude and direction of velocity and acceleration of the portable backscatter imaging inspection apparatus during the scanning process that are measured by the accelerometer, and the pitch, heading, and roll components of 3D rotation of the portable backscatter imaging inspection apparatus that are measured by the gyroscope (e.g., “… in order to ensure a quantitative image, the brightness or scan data of each pixel is corrected by the total X-ray beam dwell time at that pixel location. This dwell time is calculated over all periods that the X-ray beam is present over each active pixel …” in paragraph 204), the apparatus of Morton lacks an explicit description that the image correction is a stretch or affine correction.  However, image corrections are well known in the art (e.g., see … affine transform, a well-known transformation, that maps each frame into a given reference frame, selected from a sequence of frames corresponding to approximately one second of video. It is assumed that the video scene consists of static objects and moving objects, with the moving objects occupying significantly fewer pixels than the static fixed objects, from which camera motion is derived. The affine transformation matrix includes transformation from the reference point (x,y) into the current frame (x',y'), in the form of orthogonal matrix, representing rotation angle θ, and scale factor, s, plus translation vector: (tx, ty) …” in paragraph 63 of Kostrzewski et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional image correction (e.g., comprising “affine transform, a well-known transformation”) for the unspecified image correction of Morton and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional image correction (e.g., comprising a stretch or affine correction) as the unspecified image correction of Morton.
	In regard to claim 5 which is dependent on claim 1, Morton also discloses that the controller is further used to splice and fuse a plurality of 2D images scanned by the radiation detector based on the 2D motion track of the portable backscatter imaging inspection apparatus to obtain a planar image of the surface of the object under inspection, according to the magnitude and direction of velocity and acceleration of the e.g., “… in order to form the scan image … first and second data streams are input into and combined by processing element 650 to generate position or coordinates 640 of the X-ray beam at all times during scanning operation … operator will sweep the X-ray beam over the object more than once causing multiple scan frames to contribute to a pixel in the image …” in paragraphs 203 and 204).
	In regard to claim 6 which is dependent on claim 1, Morton also discloses a monitor disposed on one side of the apparatus housing apart from the radiation detector, and the monitor is used to receive the stereo image of the surface of the object under inspection sent from the controller and display the stereo image (e.g., “… two-handed operation … scan image of the object under inspection is displayed on at least one display 620. A visual feedback, such as the scan image, is advantageous to enable the operator to notice subtle differences between one scattering object and another since the human visual system has a natural ability at identifying shapes …” in paragraphs 149 and 204).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “display 620” of Morton is disposed on one side of the apparatus housing for visual feedback during “two-handed operation”.
Claim(s) 7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2017/0023696) in view of Kostrzewski et al. (US 2011/0221767) and Rothschild et al. (US 2013/0195848).
	In regard to claim 7, Morton discloses an imaging method based on portable backscatter imaging inspection apparatus, comprising:
e.g., see “… X-ray tube 440 …” in Fig. 4B and paragraph 182);
(b) scanning a surface of an object under inspection by means of a rotating modulation mechanism (e.g., see “… when two collimators 472, 474 are concurrently rotating, the respective first and second transmission patterns or slits 473, 477 generate or define the scanning X-ray pencil beam 445b across the surface of the object under inspection …” in Fig. 4B and paragraph 185);
(c) receiving scatter signal data of the surface of the object under inspection by a radiation detector to form a 2D image (e.g., see “… plurality of X-ray backscatter detectors 450 are positioned adjacent to and behind front surface 414 …” in Fig. 4B and paragraph 183);
(d) collecting a 3D motion track and scanning angles of the portable backscatter imaging inspection apparatus by motion sensor during a scanning process (e.g., see “… 3D gyroscope 625 and/or a 3D accelerometer 630 within the respective housings. 3D gyroscope 625 is used to track a first data stream indicative of an absolute position or pointing direction of the X-ray beam or hand-held device in 3D space, while 3D accelerometer 630 tracks a second data stream indicative of rapid relative movements of the X-ray beam in 3D space …” in Fig. 6B and paragraph 203) by:  measuring a magnitude and direction of velocity and acceleration of the portable backscatter imaging inspection apparatus during the scanning process using an accelerometer, and measuring pitch, heading, and roll components of 3D rotation of the portable backscatter imaging inspection apparatus using a gyroscope; and obtaining 3D positions of the portable backscatter imaging inspection apparatus in various instants during the scanning e.g., “… 3D gyroscope 625 and/or a 3D accelerometer 630 within the respective housings. 3D gyroscope 625 is used to track a first data stream indicative of an absolute position or pointing direction of the X-ray beam or hand-held device in 3D space, while 3D accelerometer 630 tracks a second data stream indicative of rapid relative movements of the X-ray beam in 3D space. In accordance with an embodiment, the first and second data streams are input into and combined by processing element 650 to generate position or coordinates 640 of the X-ray beam at all times during scanning operation, even in response to rapid movement of the beam or hand-held device (in embodiments described above) by the operator …” in paragraph 203); and
(e) splicing and fusing, by a controller, a plurality of 2D images received by the radiation detector to obtain a stereo image of the surface of the object under inspection based on information consist of the 3D motion track and scanning angles collected by the motion sensor (e.g., see “… scan data 605 produced by plurality of detectors 645 (corresponding to at least one of the detectors or detector systems mentioned in the embodiments above) is accumulated into DAQ 610 … processing element 650, such as a microprocessor or a digital signal processor (DSP), is in data communication with DAQ 610 to perform a plurality of analyses or calculations using at least scan data 605 … first and second data streams are input into and combined by processing element 650 to generate position or coordinates 640 of the X-ray beam at all times during scanning operation, even in response to rapid movement of the beam or hand-held device (in embodiments described above) by the operator … operator will sweep the X-ray beam over the object more than once causing multiple scan frames to contribute to ”  in Fig. 6B and paragraphs 199, 203, 204, and 210).
While Morton also discloses performing an image correction on a scanned 2D image by the controller according to the magnitude and direction of velocity and acceleration of the portable backscatter imaging inspection apparatus during the scanning process that are measured by the accelerometer (e.g., “… in order to ensure a quantitative image, the brightness or scan data of each pixel is corrected by the total X-ray beam dwell time at that pixel location. This dwell time is calculated over all periods that the X-ray beam is present over each active pixel …” in paragraph 204), the method of Morton lacks an explicit description that the image correction comprises an image aspect ratio correction, and wherein a receiving surface of the radiation detector is in a status of sticking to the surface of an object under inspection during a scanning process.  However, image corrections are well known in the art (e.g., see “… affine transform, a well-known transformation, that maps each frame into a given reference frame, selected from a sequence of frames corresponding to approximately one second of video. It is assumed that the video scene consists of static objects and moving objects, with the moving objects occupying significantly fewer pixels than the static fixed objects, from which camera motion is derived. The affine transformation matrix includes transformation from the reference point (x,y) into the current frame (x',y'), in the form of orthogonal matrix, representing rotation angle θ, and scale factor, s, plus translation vector: (tx, ty) …” in paragraph 63 of Kostrzewski et al.) and scanning is also well known in the art (e.g., see “… imaging apparatus 100 scans the x-ray beam 106 in a single linear path 125 (for example, along a line in the horizontal plane), using well-known scanning techniques, based on rotating slots relative to a fixed slit, etc. It is to be understood that the linear path of scanning may be arcuate, or ” in paragraphs 24, 25, and 27 of Rothschild et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional image correction (e.g., comprising “affine transform, a well-known transformation”) for the unspecified image correction of Morton and the results of the substitution would have been predictable.  One of ordinary skill in the art could have substituted a known conventional scanning (e.g., comprising “front face 126 of the device remains in full contact with the face 120 of the object being scanned, even when the device is only held by the upper handle. This reduces any torsion forces on the operators arm and wrist, reducing fatigue and making the device easier to use”) for the unspecified scanning of Morton and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional image correction (e.g., comprising an image e.g., comprising a receiving surface of the radiation detector is in a status of sticking to the surface of an object under inspection during a scanning process so as to reduce fatigue and make the device easier to use) as the unspecified scanning of Morton.
	In regard to claim 10 which is dependent on claim 7, while Morton also discloses that according to the magnitude and direction of velocity and acceleration of the portable backscatter imaging inspection apparatus during the scanning process that are measured by the accelerometer, and the pitch, heading, and roll components of 3D rotation of the portable backscatter imaging inspection apparatus measured by the gyroscope, performing an image correction on the scanned 2D image by the controller (e.g., “… in order to ensure a quantitative image, the brightness or scan data of each pixel is corrected by the total X-ray beam dwell time at that pixel location. This dwell time is calculated over all periods that the X-ray beam is present over each active pixel …” in paragraph 204), the method of Morton lacks an explicit description that the image correction is a stretch or affine correction.  However, image corrections are well known in the art (e.g., see “… affine transform, a well-known transformation, that maps each frame into a given reference frame, selected from a sequence of frames corresponding to approximately one second of video. It is assumed that the video scene consists of static objects and moving objects, with the moving objects occupying significantly fewer pixels than the static fixed objects, from which camera motion is derived. The affine transformation matrix includes transformation from the reference point (x,y) into the current frame (x',y'), in the form of orthogonal matrix, representing rotation angle θ, and scale factor, s, plus translation vector: (tx, ty) …” in paragraph 63 of  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional image correction (e.g., comprising “affine transform, a well-known transformation”) for the unspecified image correction of Morton and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional image correction (e.g., comprising a stretch or affine correction) as the unspecified image correction of Morton.
	In regard to claim 11 which is dependent on claim 7, Morton also discloses that according to the magnitude and direction of velocity and acceleration of the portable backscatter imaging inspection apparatus during the scanning process that are determined by the accelerometer, splicing and fusing a plurality of 2D images scanned by the radiation detector based on the 2D motion track of the portable backscatter imaging inspection apparatus to obtain a planar image of the surface of the object under inspection by the controller (e.g., “… in order to form the scan image … first and second data streams are input into and combined by processing element 650 to generate position or coordinates 640 of the X-ray beam at all times during scanning operation … operator will sweep the X-ray beam over the object more than once causing multiple scan frames to contribute to a pixel in the image …” in paragraphs 203 and 204).
12 which is dependent on claim 7, Morton also discloses that the portable backscatter imaging inspection apparatus further comprises a monitor disposed on one side of the apparatus housing apart from the radiation detector, the imaging method further comprising receiving, by the monitor, the stereo image of the surface of the object under inspection sent from the controller and displaying the stereo image (e.g., “… two-handed operation … scan image of the object under inspection is displayed on at least one display 620. A visual feedback, such as the scan image, is advantageous to enable the operator to notice subtle differences between one scattering object and another since the human visual system has a natural ability at identifying shapes …” in paragraphs 149 and 204).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “display 620” of Morton is disposed on one side of the apparatus housing for visual feedback during “two-handed operation”.
	In regard to claim 13, the cited prior art is applied as in claim 7 above.  Morton also discloses a computer device comprising:  a memory; and a processor coupled to the memory, wherein the processor is configured to perform the method based on a program stored in the memory (e.g., “… processing element 650, such as a microprocessor or a digital signal processor (DSP), is in data communication with DAQ 610 to perform a plurality of analyses or calculations using at least scan data 605 …” in paragraph 199).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “microprocessor” of Morton executes a program stored by a memory to perform the method.
	In regard to claim 14, the cited prior art is applied as in claim 7 above.  Morton also discloses a computer readable storage medium which stores a computer program, e.g., “… processing element 650, such as a microprocessor or a digital signal processor (DSP), is in data communication with DAQ 610 to perform a plurality of analyses or calculations using at least scan data 605 …” in paragraph 199).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “microprocessor” of Morton executes a computer program stored by a computer readable storage medium to implement the method.
Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Morton does not disclose that the controller is used to splice and fuse a plurality of 2D images received by the radiation detector to obtain a stereo image of the surface of the object under inspection based on information consist of the 3D motion track and the scanning angles as recited in claim 1 because Morton teaches that distance obtained by directed optical or laser beam is necessary whereas only one of gyroscope and accelerometer data are necessary in order to obtain a stereo image gyroscope and accelerometer data.  Examiner respectfully disagrees.  The specification (e.g., see depth image in “… X-ray backscatter imaging technology is an imaging technique capable of obtaining a substance image within a certain depth under an object's surface through detecting the strength of X-ray scattering from different substances … detector system receives signals scattered back from the object and generates a depth image under the object's surface according to the signals …” in the second paragraph on pg. 1) serves as a glossary (MPEP § 2111.01) for the claim term “stereo image”.  In this case, Morton teaches that the x-rays are used to though the surface of the object for “depth of inspection within the object” (e.g., see “… It should be noted that the maximum energy of the X-rays produced by X-ray tube 140 determines the ability of these X-rays to penetrate into the object under inspection­that is, the higher the maximum X-ray energy, the more penetration can be achieved. Similarly, the higher the energy of the scattered X-ray photon, the more likely it is to escape through the object under inspection back to an X-ray detector 150. Therefore, in accordance with an aspect it is desirable to have high X-ray energy to maximize depth of inspection within the object … object 160 conceals therein, an item, person or material 161. Scattered X-rays 146 are detected by the detectors 150 to produce scan data signal whose intensity is related to the effective atomic number (Z) near to the surface of object 160 …” in paragraphs 157 and 160).  Further an optical or a laser beam is not recited by any of the claims (and thus clearly not necessary) for generating depth (i.e., stereo) image of an interior object 161 within the object 160 under inspection (e.g., see “… directed optical or laser beam is used to calculate the distance of the hand-held device from the object under inspection so that the surface of the object can be reconstructed in three-dimensional (3D) space (using the measured distance to the surface of the object taken in combination with the gyroscope and/or accelerometer data) in order to create an X-ray image that wraps around the three-dimensional surface of the object under inspection …” in paragraph 210).  Thus Morton teaches at least one embodiment wherein information consisting of a first data stream (from 3D gyroscope 625) and a second data stream (from 3D accelerometer 630) are combined to generate 3D motion track and the scanning angles (e.g., see “… a processor in communication with a gyroscope and an accelerometer …” in claim 1) wherein a processor is used to splice and fuse a plurality of 2D images received by the radiation detector to obtain a stereo image of the surface of the object under inspection based on said information (e.g., see “… using the processor to generate an image, on said display, of the object after correcting the scan data, at each of said plurality of active pixels, using said time ” in claim 1).  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884